UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-8469


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAWN RHONDU SMITHWICK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:06-cr-00121-F-1)


Submitted:   April 13, 2010                    Decided:    May 12, 2010


Before TRAXLER,   Chief   Judge,   and   NIEMEYER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Shawn Rhondu Smithwick, Appellant Pro Se. Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shawn    Rhondu    Smithwick     appeals   the   district   court’s

order   denying    his   18   U.S.C.   §    3582(c)(2)   (2006)   motion   for

reduction of sentence.        We have reviewed the record and find no

reversible error.        Accordingly, we deny Smithwick’s motion for

appointment of counsel and affirm for the reasons stated by the

district court.      United States v. Smithwick, No. 5:06-cr-00121-

F-1 (E.D.N.C. Oct. 17, 2008).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                       2